Citation Nr: 1204829	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-20 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an eye disability. 

2.  Entitlement to service connection for migraine headaches. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty with the Air Force from April 1972 to April 1976 and with the Army from October 1976 to October 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the June 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in July 2009, the Veteran amended his hearing request and indicated that he wished to testify before a RO hearing officer.  The Veteran testified before a Decision Review Officer (DRO) at the RO in September 2009 and a copy of the transcript of this hearing is included in the claims file.   

The Veteran's October 2008 notice of disagreement also initiated an appeal with respect to claims for entitlement to service connection for an acquired psychiatric disorder and pseudofolliculitis barbae.  Service connection for an adjustment disorder with depression and pseudofolliculitis barbae was granted in a February 2010 rating decision.  The award of service connection and compensation represents a full grant of the benefits on appeal and these claims are no longer on appeal to the Board.  

The issues of entitlement to service connection for hypertension and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have any current residuals from an in-service eye infection and his congenital defective vision is not a disability for the purposes of entitlement to VA compensation. 

2.  Chronic migraine headaches were not present during service or until many years thereafter and are not etiologically related to active duty service. 


CONCLUSIONS OF LAW

1.  Service connection for an eye disability, diagnosed as congenital bilateral defective vision, is precluded by governing regulations.  38 U.S.C.A. §§ 1110, 1131, 1701(1) (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2011).

2.  Migraine headaches were neither incurred in nor aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Eye Disability

The Veteran contends that service connection is warranted for a disability of the eyes as it was incurred due to active duty service.  During the September 2009 hearing, he testified that he experienced a viral infection in his right eye during service that resulted in a five day hospitalization and has caused current problems with both his eyes. 

Initially, the Board notes that the Veteran wore glasses throughout active duty service and was noted to have defective distance and near visual acuity in both eyes during an April 1976 separation examination.  Similarly, during a January 1982 examination, the Veteran's eyesight problems were characterized as an "error of refraction" that was correctible by glasses.  His September 1992 retirement examination also noted vision problems that were corrected with glasses.  Upon VA ophthalmology examination in December 2009, he was noted to still wear glasses to correct bilateral defective vision.  

The Board notes that congenital or developmental abnormalities are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Refractive errors of the eye are specifically identified as congenital or developmental defects and are not diseases or injuries within the meaning of the applicable legislation.  Id.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993)).

The Board finds that service connection may not be granted for the Veteran's bilateral defective vision in accordance with 38 C.F.R. § 3.303(c).  In addition, there is no evidence that his vision problems were subject to a superimposed disease or injury during service.  Service treatment records establish that the Veteran was treated for recurrent epidemic kerato-conjunctivitis (EKC) of the right eye on several occasions in 1974, but there is no indication that the Veteran experienced a chronic eye disorder that aggravated his underlying congenital refractive error.  

In May 1974, the Veteran was diagnosed with probable EKC of the right eye following complaints of redness and tearing.  A recurrence of the symptoms occurred in June 1974, and an eye examination indicated herpetic punctuate keratitis.  The Veteran continued to experience symptoms of conjunctivitis through July and August, and the diagnosis of EKC was confirmed by an ophthalmologist at the hospital on Reese Air Force Base, Texas in July 1974.  During an additional  July 1974 examination, his symptoms were predicted to last for another month to a year, but the examiner found that there would not be any permanent damage to the eyes.  As noted above, the retirement examination conducted in September 1992 noted only the presence of defective vision corrected with glasses; there was no indication that the Veteran experienced any problems related to his acute viral eye infection almost 20 years earlier.  

There is also no evidence of eye problems related to the Veteran's in-service eye infection in the post-service medical record, to include aggravation of his congenital defective vision.  VA treatment records are negative for complaints or treatment related to an eye infection and a VA examiner who performed an ophthalmological examination of the eyes in December 2009 found that the Veteran had no current residuals of EKC.  The Veteran testified in September 2009 that he experienced problems with his eyes as a result of his in-service right eye infection, but the Board finds that his lay statements are outweighed by the medical evidence of record including the findings of the December 2009 VA examiner.  In short, the evidence does not establish the presence of a current disability resulting from in-service EKC of the right eye and the Veteran's congenital bilateral defective vision was not aggravated by the in-service infection.  The claim is therefore denied.  

Migraine Headaches

The Veteran contends that service connection is warranted for migraine headaches as they are the result of a head injury incurred during active duty service.  Service treatment records document that the Veteran was hit on the head by a camouflage net pole in April 1979.  He complained of headaches, a brief loss of vision, and some nausea.  An examination conducted a week after the injury was normal.  The Veteran continued to complain of headaches in May 1979, but his physician noted that the headaches were lessening.  There was no sequellae following the recent head injury, and the Veteran was cleared for duty.  The Veteran complained of headaches on two more occasions, in April 1987 and April 1992, but these headaches were reported in connection with an eye examination and dizziness and there is no indication they were related to the head injury that occurred years earlier.  Additionally, the Veteran's head and neurological system were normal upon examination at the September 1992 retirement examination and he denied experiencing frequent or severe headaches on the accompanying report of medical history.  

The Board notes that the post-service record does not contain any medical evidence of headaches; the Veteran has never complained of headaches to his VA physicians and records from the Oklahoma City VA Medical Center (VAMC) are negative for treatment of headaches.  However, the Veteran is competent to report observable symptomatology, such as pain in his head, and the Board will accept his testimony as adequate to establish the presence of a current disability.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, service treatment records clearly show that the Veteran incurred a head injury in April 1979.  The Board therefore finds that the first two elements of service connection-a current disability and in-service injury-are demonstrated. 

With respect to whether the evidence establishes a nexus between the current disability and the in-service injury, the Veteran has not reported a continuity of symptoms since service.  During the September 2009 hearing, he testified that he sometimes still experienced headaches, but he could not characterize them as quite frequent since service.  Furthermore, there is no competent evidence of a link between the Veteran's current headaches and service.  As noted above, VA records are entirely negative for complaints of treatment for headaches and the record contains no medical evidence in favor of the claim.  The Board has considered the testimony of the Veteran connecting his headaches to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the presence of headaches, but finds that his opinion as to the cause of the disability simply cannot be accepted as competent evidence.  See Jandreau at 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active service.  In addition, there is no medical evidence that the Veteran's headaches are related to his active duty.  The Board therefore concludes that the evidence is against a nexus between the claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an April 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the April 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  Although the Veteran testified during the September 2009 hearing that he received private treatment for the claimed eye disorder, he did not respond to a November 2009 request from VA that he provide a medical release form to allow for VA to obtain treatment records from the referenced physician.  VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above that VA has made reasonable efforts to develop the evidence with respect to the Veteran's claims and any failure to develop this claim rests with the Veteran himself.  Additionally, the Veteran was provided a proper VA examination in response to his claim for service connection for an eye disability.

The Board acknowledges that the Veteran has not been provided a VA examination or medical opinion in response to the claim for service connection for headaches, but finds that such an examination is not required by the duty to assist.  As discussed above, the record is completely negative for competent evidence of an association between the Veteran's current complaints of headaches and active duty service.  The Veteran has not reported a continuity of symptoms since service and there is no medical evidence of a link between the claimed disability and service.  Therefore, a VA examination or medical opinion is not required by the duty to assist.  See 38 U.S.C.A. § 5103A(d) (West 2002).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Service connection for an eye disability, diagnosed as congenital bilateral defective vision, is denied.

Entitlement to service connection for migraine headaches is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims for entitlement to service connection for hypertension and diabetes mellitus.  The record indicates that the Veteran is in receipt of private treatment for hypertension and diabetes mellitus.  Treatment records from the Oklahoma City VAMC show that the Veteran reported in July 2009 that he was prescribed medication for diabetes mellitus by a private doctor.  In addition, the Veteran testified during the September 2009 hearing that he was initially diagnosed with hypertension in approximately 1999 while the earliest notation of hypertension in his VA treatment records dates from January 2005.  Upon remand, the Veteran should be contacted and asked to submit medical release forms to allow for VA to obtain treatment records from his private health care providers.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

The Board also finds that the Veteran should be provided VA examinations and medical opinions to determine the nature and etiology of the claimed hypertension and diabetes mellitus.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In this case, the Veteran's service treatment records contain evidence of both hypertension and diabetes mellitus.  In April and May 1979, the Veteran completed a five day blood pressure test and was placed on hypertension medication for 30 days.  In April 1980, he was found to have borderline high blood pressure.  High blood pressure was also noted during an October 1981 eye consultation.  Rule out diabetes was also diagnosed in December 1983.  The Board therefore finds that medical opinions are necessary to determine whether a link exists between the Veteran's current hypertension, diabetes, and active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided medical release forms and specifically requested to execute them to authorize VA to obtain medical treatment records from any private health care providers who have treated his claimed hypertension and diabetes mellitus.

2.  If proper medical release forms are received, take the necessary steps to obtain records of treatment from the private health providers identified by the Veteran.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of the claimed hypertension and diabetes mellitus.  The examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records and the Veteran's own lay history, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed hypertension and diabetes mellitus are etiologically related to any incident of the Veteran's active service, to include the findings of elevated blood pressure and blood sugars.  

A complete rationale should be provided for all expressed opinions.

4.  Then, readjudicate the claims for service connection for hypertension and diabetes mellitus.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


